          Case 1:19-ap-01074-MT                    Doc 45 Filed 03/04/20 Entered 03/04/20 10:12:44                                      Desc
                                                    Main Document    Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Matthew Resnik - Bar # 182562
 David M. Kritzer - Bar # 170545                                                                           FILED & ENTERED
 Pardis Akhavan - Bar # 320342
 RESNIK HAYES MORADI LLP
 17609 Ventura Blvd., Suite 314                                                                                  MAR 04 2020
 Encino, California 91316
 Telephone: (818) 285-0100
 Facsimile: (818) 855-7013                                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
 matt@rhmfirm.com                                                                                          BY egonzale DEPUTY CLERK
 david@rhmfirm.com
 pardis@rhmfirm.com


      Debtor(s) appearing without attorney
      Attorney for: Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA SAN FERNANDO VALLEY DIVISION

 In re:                                                                      CASE NO. 1:19-bk-11301-MT

 ROBERT BENJAMIN SAUTTER,                                                    CHAPTER: 13
                                                              Debtor(s)      ADVERSARY NO. 1:19-ap-01074-MT


 ROBERT BENJAMIN SAUTTER,                                                              AMENDED DEFAULT JUDGMENT
                                                              Plaintiff(s)
                                    vs.                                      DATE: December 18, 2019
                                                                             TIME: 11:00am
 SANTA FE GENERAL CONSTRUCTION, INC., a
                                                                             COURTROOM: 302
 California corporation, ET AL.
                                                                             PLACE: U.S. Bankruptcy Court
                                                                                     21041 Burbank Blvd.
                                                          Defendant(s)               Woodland Hills, CA 9136


Based on the Defendant’s failure to respond to the Complaint, the court renders its judgment as follows:

1. The Findings of Fact and Conclusions of Law set forth in the Court’s Tentative Ruling which has become the Order of
the Court [Docket No. 40] are incorporated herein by reference as though set forth in full.

2. Judgment shall be entered in favor of Plaintiff (specify name): ROBERT BENJAMIN SAUTTER and against
Defendants (specify name): SANTA FE GENERAL CONSTRUCTION, INC., a California corporation; JUBILIO
ESCALERA, an individual; CHAIDEZ CONSTRUCTION, INC., a California corporation; CESAR CHAIDEZ, an individual;
LORENA LARA, an individual; HUMBERTO LARA, an individual; and JOHN WHITE, an individual

3.   a.       Plaintiff is awarded damages in the following amount:                                    $
     b.       Plaintiff is awarded costs in the following amount:                                      $
     c.       Plaintiff is awarded attorney fees in the following amount:                              $17,129.00
     d.       Plaintiff is awarded interest at the rate of      % per year from the following date to the date of entry of this
              judgment (specify date from which interest shall begin to run):
     e.       Plaintiff is granted the following relief (specify):


          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                                          F 7055-1.2.DEFAULT.JMT
            Case 1:19-ap-01074-MT                    Doc 45 Filed 03/04/20 Entered 03/04/20 10:12:44                                      Desc
                                                      Main Document    Page 2 of 3


      i.       The Subject Property as is used hereinafter is real property located at 3859 Sherwood Place, Sherman
Oaks, California 91423 legally described as LOT(S) 28 OF TRACT NO. 10150, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 143 PAGE(S) 21 TO 24,
INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY. ASSESSOR'S PARCEL
NUMBER 2272-005-016.
     ii.       Plaintiff’s request to quiet title to the Subject Property in Plaintiff’s name alone is granted;

      iii.    The Grant Deed recorded with the Los Angeles County Recorder’s Office on February 28, 2017 as
Instrument Number 20170232407 is hereby cancelled in full as to the Subject Property;

       iv.       Defendants CESAR CHAIDEZ, an individual; LORENA LARA, an individual; HUMBERTO LARA, an
individual; and JOHN WHITE, an individual have no right, title, estate, lien, or interest in the Subject Property;

      v.        The Mechanic’s Lien in favor of Defendant SANTA FE GENERAL CONSTRUCTION, INC., a California
corporation recorded with the Los Angeles County Recorder’s Office on September 1, 2017 as Instrument Number
20171000698 is hereby expunged and canceled in full as to Plaintiff and as to the Subject Property;

     vi.        Defendants JUBILIO ESCALERA and SANTA FE GENERAL CONSTRUCTION, INC., a California
corporation have no right, title, estate, lien, or interest in the Subject Property as a result of this Mechanic’s Lien;

     vii.       The Mechanic’s Lien in favor of Defendant CHAIDEZ CONSTRUCTION, INC., a California corporation
recorded with the Los Angeles County Recorder’s Office on February 16, 2018 as Instrument Number 20180162794 is
hereby expunged and canceled in full as to Plaintiff and as to the Subject Property;

     viii.       Defendant CHAIDEZ CONSTRUCTION, INC., a California corporation has no right, title, estate, lien, or
interest in the Subject Property as a result of this Mechanic’s Lien;

     ix.        The Mechanic’s Lien in favor of Defendant SANTA FE GENERAL CONSTRUCTION, INC., a California
corporation recorded with the Los Angeles County Recorder’s Office on February 16, 2018 as Instrument Number
20180162795 is hereby expunged and canceled in full as to Plaintiff and as to the Subject Property;

      x.        Defendants JUBILIO ESCALERA and SANTA FE GENERAL CONSTRUCTION, INC., a California
corporation have no right, title, estate, lien, or interest in the Subject Property as a result of this Mechanic’s Lien;

     xi.       The Mechanic’s Lien in favor of Defendant SANTA FE GENERAL CONSTRUCTION, INC., a California
corporation recorded with the Los Angeles County Recorder’s Office on April 12, 2019 as Instrument Number
20190326560 is hereby expunged and canceled in full as to Plaintiff and as to the Subject Property;

     xii.       Defendants JUBILIO ESCALERA and SANTA FE GENERAL CONSTRUCTION, INC., a California
corporation have no right, title, estate, lien, or interest in the Subject Property as a result of this Mechanic’s Lien;

   xiii.     The Grant Deed recorded with the Los Angeles County Recorder’s Office on April 1, 2019 as Instrument
Number 20190281558 is hereby cancelled in full as to the Subject Property;

     xiv.            Defendant JOHN WHITE has no right, title, estate, lien, or interest in the Subject Property;


//
//
//
//
//
//
//
//
//


            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                             Page 2                                          F 7055-1.2.DEFAULT.JMT
        Case 1:19-ap-01074-MT                    Doc 45 Filed 03/04/20 Entered 03/04/20 10:12:44                                      Desc
                                                  Main Document    Page 3 of 3



   xv.     The effect of this Judgment shall be to restore title to the Subject Property in the name of Plaintiff
ROBERT BENJAMIN SAUTTER alone, free and clear of any of the aforementioned liens and deeds.

4.      The court further orders:

            See attached page
                                                                        ###




                Date: March 4, 2020




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 3                                          F 7055-1.2.DEFAULT.JMT
